Seevers, J.
The State appeals, but no argument has been made, nor have we even a brief statement of the points relied on by the State to obtain a reversal of the rulings of the court below. Under these circumstances we cannot undertake to look over the record, and for ourselves find error. If the officers of the State thought the court below erred, they should at least have briefly indicated wherein. It is not made our duty to be diligent in ascertaining whether there has been error or not, nor are we disposed to take upon ourselves labor that appropriately belongs to others.
Affirmed.